*906Plaintiff-appellant’s petition for extension of time for the filing of petitions is considered and the same is hereby denied December 17, 1974, without prejudice to plaintiff-appellant or any interested party filing with the probate court a motion requesting an extension of time as to any defendant for which an examination and hearing cannot be scheduled within the time established in People v McQuillan, 392 Mich 511 (1974). Upon a proper showing, such motions shall be granted by the probate court.
State Appellate Defender, for defendant-appellee.